Exhibit 10.34




Summary of Non-Employee Director Compensation




Ruddick Corporation (the “Company”) compensates each member of its Board of
Directors (the “Board”) who is not an employee of the Company or its
subsidiaries.  Upon becoming a member of the Board of Directors and at each
subsequent re-election thereto, non-employee directors receive an annual fee of
$34,000 for services as a director, plus $2,000 for each Board meeting or
committee meeting attended.  In addition to the general fees for directors
described above, the Chairman of the Audit Committee of the Board is paid an
additional annual fee of $6,000 for services as chairman of that committee.




Non-employee directors of the Company may defer the payment of the annual fee
and/or Board and committee meeting fees pursuant to the Company’s Director
Deferral Plan and/or the Company’s Flexible Deferral Plan.  Fees deferred
pursuant to the Director Deferral Plan are converted into units representing
shares of Common Stock of the Company (the “Common Stock”) with a fair market
value equal to the value of the fees deferred, and the number of units is then
credited to the director’s account at the time such fees would otherwise be paid
to the director, along with additional units representing the amount of any
dividends or stock distributions.  Upon termination of service as a director or
in the event of death, the balance of the director’s account will be distributed
to the director or a designated beneficiary in the form of Common Stock.




Fees deferred pursuant to the Flexible Deferral Plan are credited to the
director’s account at the time such fees would otherwise be paid to the
director.  The director’s account is credited with a rate of return (positive or
negative) based on the performance of the investment options selected by the
director.  The deferring director may choose deemed investments in the Flexible
Deferral Plan that represent choices that span a variety of asset classes.  Upon
a director’s annual enrollment in the Flexible Deferral Plan, he or she must
designate the timing of the distributions of deferrals, either at a specific
date prior to separation from service or at separation from service, and may
designate the form of distribution, either in a lump sum or in installments.
 Changing the distribution date or form of payment is permissible in accordance
with rules specified in the Flexible Deferral Plan and the Internal Revenue
Code.




Pursuant to the provisions of the Company’s equity incentive plans, the Company
automatically grants a ten-year option to purchase 10,000 shares of Common Stock
to each new non-employee director upon his or her initial election as director.
 These options are immediately vested, and the exercise price of these options
is equal to the average of the high and low sale price of a share of the Common
Stock on the date of the director’s election.  




The Company grants additional compensation to its non-employee directors from
time to time, at the Board’s discretion.  This additional compensation generally
takes the form of discretionary contributions by the Company to the Director
Deferral Plan for the benefit of each non-employee director, however, other
award types may be granted in the future at the discretion of the Board and/or
the independent members of the Board.  Each non-employee director

 



--------------------------------------------------------------------------------



receives a discretionary Company contribution of $14,000 paid into the Direct
Deferral Plan and converted into units as discussed above.




The Company also provides $100,000 of term life insurance coverage and certain
perquisites for each non-employee director.  






--------------------------------------------------------------------------------